Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive.
With respect to claim 1 applicant argued:
However, as recited in independent claims 1 and 13, Chakravarty does not disclose determining whether the acceleration continues to be equal to or greater than a first threshold over a first time period. Chakravarty calculates a median jerk energy based on acceleration data for the micro-trip, and uses the median jerk energy to determine a score, which is then used to classify the micro-trip. Paragraph [0039] of Chakravarty describes using a median jerk energy and a predictive median jerk energy to determine a score, and then determining into which category the score falls. 
As described in paragraph [0032] of Chakravarty, the median value is determined by arranging the numerical values in order from the highest to lowest (or vice versa) and the middle numerical value is the median value. For example, with the values 25, 35, 100, 45 and 65, the median value is 45 (25, 35, 45 65, 100). As described in paragraph [0033], the predictive median jerk energy is computed using a statistical equation indicating a relationship between the vehicle average speed and the jerk energy. Accordingly, this determination of the score in Chakravarty does not compare the detected acceleration to a threshold, as recited in Applicant's independent claims 1 and 13. Instead of comparing the detected acceleration to a threshold value as recited in Applicant's independent claims 1 and 3, Chakravarty determines a median jerk value, subtracts a predictive median jerk energy therefrom, and divides by a standard deviation to compute a score, and then categorizes the score to determine how the speed of the vehicle should be controlled. See paragraphs [0039] - [0041] of Chakravarty. Thus, Chakravarty does not determine whether the detected acceleration continues to be equal to or greater than a first threshold over a predetermined first determination time period, and does not determine whether the acceleration is equal to or less than a second threshold over a predetermined second determination time period, as recited in independent claims 1 and 13. 
Moreover, Chakravarty does not compare the detected acceleration to a predetermined threshold to determine whether to reduce or increase the vehicle speed, as recited in Applicant's independent claims 1, 12 and 13. As noted above and described in paragraph [0031] of Chakravarty, the detected acceleration values (306, FIG. 3) are processed to compute jerk energy values for each micro-trip 402 (FIG. 4(a)). The jerk energy values are then used to compute the median jerk value and the predictive jerk value for a micro-trip, and these values are further processed with a standard deviation to determine a score. The score is then categorized to determine whether the speed of the vehicle should be increased, reduced or maintained. Chakravarty does not compare the detected acceleration to a predetermined threshold to determine whether to reduce or increase the vehicle speed, as recited in Applicant's independent claims 1, 12 and 13. 


With respect to applicant’s arguments as they pertain to the Jerk Energy, the Jerk energy of Chakravarty is determined based on and is directly proportional to the magnitude of the detected acceleration (See Chakravarty Formula 1 ¶[31]). As such, Chakravarty’s Jerk Energy is equivalent to and directly indicative of the acceleration of the vehicle and Chakravarty’s monitoring of the acceleration/ Jerk Energy to determine when it goes above a threshold in order to reduce vehicle speed is identical to the limitation claimed by applicant.
With respect to applicant’s arguments related to the median value, applicant’s claims read:
a controller configured to determine whether the acceleration is equal to or greater than a first threshold reduce a vehicle speed when the acceleration continues to be equal to or greater than the first threshold over a predetermined first determination time period 

Applicant’s claims do not preclude using the median value to determine the situation described in the claim ie “the acceleration continues to be equal to or greater than the first threshold over a predetermined first determination time period.” Given the said situation, the median value of this time period would indicate that the acceleration/jerk energy was above the threshold and that system should reduce a vehicle speed. If applicant wished to preclude this, applicant would need to provide much finer detail as when the system determines a reduction of the speed is necessary and when the system determines it is not necessary based on the given measurements.
Lastly applicant argues:
Sekine is cited with regard to dependent claim 7 as disclosing a brake assist system that is not carried out during a turning operation. However, as shown in FIG. 7 of Sekine, for example, the brake assist control is carried out during a braking operation. See steps S6 - S8. In . 

 In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “braking is disabled” and “a vehicle speed is not changed”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s claim 7 never recites that the brakes are disabled. Further, all applicant’s claim 7 recites is: “the controller does not change the vehicle speed.” This appears to be exactly what is taught by Sekine wherein the brake assist (equivalent to applicant’s controller) is prevented from making speed changes to the vehicle during a turn.
All arguments not explicitly addressed above have been considered but do not bring up any additional points not already addressed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 3, and 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chakravarty (US 2015/0258993).

With respect to claim 1 Chakravarty teaches a control system for a work vehicle, the control system comprising: 
an acceleration detection device configured to detect an acceleration of the work vehicle (Chakravarty ¶[6-8, 29-32]); and 
a controller configured to determine whether the acceleration is equal to or greater than a first threshold (Chakravarty ¶[6-8, 41-42] see the different priority orders in the table), reduce a vehicle speed when the acceleration continues to be equal to or greater than the first threshold over a predetermined first determination time period (Chakravarty ¶[6-8, 41-42]), determine whether the acceleration is equal to or less than a second threshold (Chakravarty ¶[6-8, 41-42]), and increase the vehicle speed when the acceleration continues to be equal to or less than the second threshold over a predetermined second determination time period, the second threshold being less than the first threshold (Chakravarty ¶[6-8, 41-42]).
It is noted that the different priority order represent different jerk scores (See Chakravarty 4b and ¶[31]) which are directly dependent on the measured acceleration and in turn are used to control the speed of the vehicle. Situations where the jerk score for example, jumps from 3nd to 5th would read on the vehicle detecting higher than acceleration (each priority order inherently represents a threshold) and slowing down the vehicle. On the other th to 2nd would read on the vehicle detecting lower acceleration and read on the second threshold (the threshold for the 2nd priority is inherently lower than the one for the 3rd priority). 

With respect to claim 3 Chakravarty teaches a control system for a work vehicle, wherein the acceleration includes an acceleration in an up-down direction of the work vehicle (Chakravarty ¶[29]).

With respect to claim 12 Chakravarty teaches a control system for a work vehicle, comprising: 
receiving a detection signal indicating an acceleration of the work vehicle (Chakravarty ¶[6-8, 29-32]); 
determining whether the acceleration is equal to or greater than a first threshold (Chakravarty ¶[6-8, 41-42]);
outputting a command signal for reducing a vehicle speed when the acceleration is equal to or greater than the first threshold (Chakravarty ¶[6-8, 41-42]); 
determining whether the acceleration is equal to or less than a second threshold, the second threshold being less than the first threshold; and outputting a command signal for increasing the vehicle speed when the acceleration is equal to or less than the second threshold (Chakravarty ¶[6-8, 41-42]).


a controller configured to reduce a vehicle speed when the acceleration continues to be equal to or greater than a first threshold over a predetermined first determination time period and increase the vehicle speed when the acceleration continues to be equal to or less than a second threshold over a predetermined second determination time period, the second threshold being less than the first threshold (Chakravarty ¶[6-8, 41-42]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 and 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarty (US 2015/0258993).
	
With respect to claim 4, ¶[29] Chakravarty teaches: “The sensor 304 may be an accelerometer sensor capable of capturing the acceleration of the vehicle 103 based upon vibration of the vehicle 103 along multiple dimensions.” Although this implies that acceleration in the left-right direction are included in the jerk computation, the only direction explicitly recited by Chakravarty is acceleration in the up down direction. However, assuming arguendo 
Specifically it is recognized by MPEP 2143.I.E that a concept that it "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious (See Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009)) if the following can be demonstrated:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above Chakravarty teaches that there was a need in the art to find a solution to the problem of measuring the vibrations using acceleration measurements to determine the jerk of a road. (2) It is inherent that there is a finite number of known, predictable directions that accelerations can be measured in (up, down, left, right, forward, backwards). (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since changing the direction of measurement is trivial; and (4) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Chakravarty to include acceleration in a left-right direction because a person of ordinary skill has good reason to pursue the known options within his or her 

With respect to claim 5, ¶[29] Chakravarty teaches: “The sensor 304 may be an accelerometer sensor capable of capturing the acceleration of the vehicle 103 based upon vibration of the vehicle 103 along multiple dimensions.” Although this implies that acceleration in the front-back direction are included in the jerk computation, the only direction explicitly recited by Chakravarty is acceleration in the up-down direction. However, assuming arguendo that Chakravarty’s multiple dimensions excludes acceleration in a front-back direction this feature would unquestionably be obvious to try in view of the teachings of Chakravarty.
It is recognized by MPEP 2143.I.E that a concept that it "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious (See Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009)) if the following can be demonstrated:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above Chakravarty teaches that there was a need in the art to find a solution to the problem of measuring the vibrations using acceleration measurements to determine the jerk of 

	
With respect to claim 6 Chakravarty as modified in claims 4 and 5 teaches a control system for a work vehicle, wherein the controller determines whether a synthesized acceleration, which is synthesized from at least two of the acceleration in the up-down direction of the work vehicle, the acceleration in the left-right direction of the work vehicle, and the acceleration in the front- back direction of the work vehicle, is equal to or greater than the first threshold (Chakravarty ¶[29-31] wherein Chakravarty teaches that the acceleration used to calculate the jerk is based on acceleration along “multiple dimensions”).

With respect to claim 11 Chakravarty teaches a control method for a work vehicle, the method comprising: receiving detection signals indicating accelerations in a plurality of directions of the work vehicle; 

determining whether the synthesized acceleration is equal to or greater than a first threshold (Chakravarty ¶[6-8, 41-42]); 
outputting a command signal for reducing a vehicle speed when the synthesized acceleration is equal to or greater than the first threshold (Chakravarty ¶[6-8, 41-42]), 
determining whether the synthesized acceleration is equal to or less than a second threshold, the second threshold being less than the first threshold (Chakravarty ¶[6-8, 41-42]); and 
outputting a command signal for increasing the vehicle speed when the synthesized acceleration is equal to or less than the second threshold (Chakravarty ¶[6-8, 41-42]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarty (US 2015/0258993) in view of Sekine (US 2004/0135431).

With respect to claim 7, Chakravarty teaches a control system for a work vehicle, further comprising a turning operating member for operating turning of the work vehicle (Inherent). 
Chakravarty does not teach when the turning operating member is being operated, the controller does not change the vehicle speed even when the controller determines that the acceleration is equal to or greater than the first threshold.

Sekine teaches a system for brake assist within a vehicle wherein brake assisting (ie a speed change to reduce speed) is not carried out during a turning operating  and further explains that this can lead to a dangerous situation where the vehicle becomes unstable (Sekine ¶[10-12]).
It is further note that although Sekine’s prevention of brake assist only inherently applies to a prevention of the reduction of speed whereas the claim states “does not change the vehicle speed.” Therefore it might be argued that Sekine does not fully anticipate the claim since it does not prevent an increase in speed. However an increase in speed would be outside the scope of the claim since the specific situation described in the claim of “acceleration is equal to or greater than the first threshold” is the trigger for reducing speed and therefore preventing an increase in speed is outside of the scope of the claim. Regardless, for the sake of completion, Harada (US 6,081,761) is also brought to applicant’s attention and included in the additional references cited at the end. Although not relied upon for the rejection of the claim, Harada teaches that prevention of the increase in speed during a turn in order to avoid a dangerous rollover condition.
Thus as shown above Chakravarty teaches a base invention of a system that is changing its speed as it drives along a path. Sekine teaches that it can be dangerous to brake and reduce speed during a turn and thus to avoid braking control and changing the speed during a turn. One of ordinary skill in the art would have recognized that applying the known technique from .

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarty (US 2015/0258993) in view of Park (US 2016/0137152).

With respect to claim 8 Chakravarty does not clearly teach a control system for a work vehicle wherein the controller carries out low-pass filtering on the acceleration.
Park teaches a control system for a vehicle wherein the controller carries out low-pass filtering on the acceleration (Park ¶[95, 101, 118, 123, 137]).
In the case of the claimed subject matter in question and the cited reference, as shown above Chakravarty and Park teaches all the relevant claimed limitations and elements. One of ordinary skill in the art could have combined the elements using known methods since it would 

With respect to claim 9 Chakravarty as modified in claim 8 teaches a control system for a work vehicle wherein the controller carries out high-pass filtering on the acceleration (Park ¶[117, 122, 136]).

With respect to claim 10 Chakravarty as modified in claim 8 teaches a control system for a work vehicle the controller carries out moving average processing on the acceleration (Park ¶[55-59] See ¶[59] for teachings of a moving average and ¶[55-56] for teaching of a vehicle passing over rough roads or obstacles).


Additional Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harada (US 6,081,761): Teaches prevention of the increase in speed during a turn in order to avoid a dangerous rollover condition.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665